     Case 2:20-cv-08777-JFW-E Document 14 Filed 12/07/20 Page 1 of 2 Page ID #:50



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 323-306-4234
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                          ) Case No.
       TERRY FABRICANT, individually                        )
12
      and on behalf of all others similarly                 )
13    situated,                                             )   2:20-CV-0877-JFW-E
14                                                          )
      Plaintiff,                                            ) NOTICE OF SETTLEMENT
15
                                                            ) AS TO INDIVIDUAL CLAIMS
16    vs.                                                   ) ONLY
17                                                          )
      TORRO LLC and DOES 1 through                          )
18    10, inclusive, and each of them,                      )
19                                                          )
      Defendant.
20
            NOW COMES THE PLAINTIFF by and through their attorney to
21

22
     respectfully notify this Honorable Court that this case has settled individually.

23
     Plaintiff requests that this Honorable Court vacate all pending hearing dates and
24   allow sixty (60) days with which to file dispositive documentation. This Court
25   shall retain jurisdiction over this matter until fully resolved.
26   Dated: December 7, 2020                     Law Offices of Todd M. Friedman, P.C.
27
                                                                 By: s/ Adrian R. Bacon
28
                                                                       Adrian R. Bacon


                                          Notice of Settlement
     Case 2:20-cv-08777-JFW-E Document 14 Filed 12/07/20 Page 2 of 2 Page ID #:51



1
                             CERTIFICATE OF SERVICE
2

3    Filed electronically on December 7, 2020, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on December 7, 2020, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement
